Title: To Benjamin Franklin from William Temple Franklin, 9 November 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					London 9 Novr. 1784.—
				
				You may recollect, my dear Sir, when I informed you of Mrs. Hewsons having deviated from her first Determination, I said, or hinted, that it was not impossible that she might change again:— It has turn’d out so. On my Return from Chilbolton I found a Letter from her, informing me that I had staid so long, that I had given her time to Change her Mind again—& that unless I had so order’d my Affairs that I could not take her & her Children,—She was resolved on going.— I ansd. her, that her Compy would be perfectly agreable & convenient to me,—& so much so,—that I should make all possible Diligence for our Departure—for fear of again giving her time to change. So that in all probability you will see us together.— I had already made an Agreement with a Man to take a Chariot to Paris for him, by

which means—I save the Expence of one from Calais, which is generally 3 or 4 Louis.— I shall now endeavor to get a Coach for Mrs. H. on the same terms.— On her declining to go I had refused one, which is now gone.— I am afraid you will think me tedious in returg home—and I begin to think so myself,—and can assure you I have no Desire of staying longer here, & I should in all probability have got away this Week, had not my Father express’d a great Desire that I would sit to Stewart, who is esteem’d by West—& everybody, the first Portrait Painter now living: he is moreover an American:— I have seen several of his Performances, which appear’d to me very great indeed!— He is astonishing for likeness’s.— I heard West say—“that he nails the Face to the Canvass.”—by which he meant I believe to express, not only that the Resemblance of the Person was perfect—but that his colouring did not change; a fault common to some of the first Painters in this Country—& particularly to Sr. Joshua.
				I am to begin sitting tomorrow, & Stewart has promised to make all possible Dispatch.— He hopes to finish the Principal Parts by Monday; if so, the Day following I shall endeavour to get away,—provided I can in the mean time make another Visit to your good Friends Mr. & Mrs. Sargent.
				I have, tho’ with some Difficulty,—procur’d for Mr. West—the Miniature you sent Georgiana—and he is now doing your Head from it in the Picture of the signing of the Treaty.— I was yesterday at the Dean of St. Asaph’s Trial, saw Lord Mansfield—& heard one of the first Lawyers.— The Dean gain’d

the Point in agitation—but the Affair is by no means finish’d. It will come again before the Court the Week following.—
				I should have been at Lord Mayors Show to Day—but I am kept at home by a Return of a Complaint I had before I left Paris.— The Piles. Dr. Jeffries who attends me—says it is very common just now:— If he succeeds with me as well as he did in the Fever & Ague—I shall not suffer much.— I am otherwise perfectly well—& I think—getting fat.— My Father sends his Love with that of your ever dutiful & affectionate Grandson
				
					W. T. F.—
				
				
					P.S.— Remember to all Friends—& most affectionately to Mr. Le Veillard.—
					
						B. Franklin Esqr.—
					
				
			